Coleman, X,
dissenting.
I respectfully disagree with the majority’s holding that the trial judge was required to redact that portion of the forged Central Criminal Records Exchange (CCRE) form that showed the nature of the criminal charge against the defendant. In my opinion, the jury was entitled to know the exact nature of the public document that Tucker forged, the circumstances under which he forged it, and his reason or motive for forging the document. Thus, not only was the document in the precise form in which it was forged relevant and admissible to prove the forgery, it also provided the jury with a meaningful reason why forging such a document is criminal and an understanding why Tucker had forged this document. In fact, had the CCRE form not contained the “GRAND LARCENY” information, in my opinion, the Commonwealth would have been permitted to prove that Tucker was charged with grand larceny and that he forged the CCRE document for the purpose of avoiding discovery of his true identity or of having the charge on his record. In my opinion, that evidence would have been independently relevant to explain why and how the offense occurred. Thus, I am of the opinion that not only was the “GRAND LARCENY” information on the forged document admissible, but the fact that Tucker was charged with grand larceny was independently admissible to prove the reason for his forgery. Accordingly, I dissent.
*525It is well established that “[e]vidence of other offenses is admitted ... if it tends to prove any relevant element of the offense charged. Such evidence is permissible in cases where the motive ... of the accused is involved, or where the evidence is connected with or leads up to the offense for which the accused is on trial.” Kirkpatrick v. Commonwealth, 211 Va. 269, 272, 176 S.E.2d 802, 805 (1970). Although specific intent is not an element of the crime of forging a public document, Campbell v. Commonwealth, 246 Va. 174, 179, 431 S.E.2d 648, 651 (1993), a person’s motive or reason for committing a crime can generally be shown in order to explain why the offense was committed. See Williams v. Commonwealth, 208 Va. 724, 730, 160 S.E.2d 781, 785, cert denied, 393 U.S. 1006 (1968). See also Ferrell v. Commonwealth, 177 Va. 861, 874, 14 S.E.2d 293, 298 (1941). In Tucker’s case, not only is the fact that he had been charged with grand larceny relevant to establish his motive, the fact that he had been charged with grand larceny leads up to and is an integral part of understanding how the forgery offense came about.
The Commonwealth introduced no evidence that Tucker had committed grand larceny or the details of the charged offense. At most, the CCRE form showed only that he had been charged with grand larceny, and that fact gave meaning to the forged document and explained that Tucker had a reason to forge a false name to the form in order to prevent his true identify from being known. Where evidence that an accused has been charged with a criminal offense is “so intimately connected and blended with facts proving the commission of the offense charged that it cannot be separated with propriety,” it is admissible. Sutphin v. Commonwealth, 1 Va. App. 241, 246, 337 S.E.2d 897, 899(1985).
The probative value of the evidence in Tucker’s case is so essential to an understanding of how and why the forgery occurred that its prejudicial effect does not outweigh the value of such evidence. Lewis v. Commonwealth, 225 Va. 497, 502, 303 S.E.2d 890, 893 (1983). Tucker did not forge a sterile, meaningless public document, as he would have the jury infer. If Tucker was concerned that the jury might misunderstand or misuse the evidence to conclude that, because he had been charged with grand larceny, he committed the forgery or he was a bad person, Tucker could have requested a cautionary or limiting instruction. He did not do so. Nevertheless, he was not entitled to prevent the jury from having relevant evidence.